 1

 2

 3

 4
                                                                          FHB 2 ~ 2018
                                                             o~'NTF~'pL
 5

 6
                            UNITED STATES DISTRICT COURT
 s                        CENTRAL DISTRICT OF CALIFORNIA
 9

to ~ UNITED STATES OF AMERICA,                        Case No. ~• /8-`X12-~ l~33S-~ ~~rI~
11                Plaintiff,
                                                      ORDER OF DETENTION
12

13
      jr ~r~~~ ~~r~ ~~
      ~
L4

15                        Defendant.
16

17                                                  I.
is       A.() On motion ofthe Government in a case allegedly involving:
19           1. O     a crime of violence.
20           2.() an offense with maximum sentence of life imprisonment or death.
21           3.() ~ a narcotics or controlled substance offense with maximum sentence
22                    often or more years.
23           4.() any felony -where the defendant has been convicted of two or
24                    more prior offenses described above.
25           5.()
               .  any felony that is not otherwise a crime of violence that involves a
26                minor victim, or possession or use of a firearm or destructive device or
27                    any other dangerous weapon, or a failure to register under 18 U.S.0
                      § 2250.
                            ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(ij)
     :R-94                                                                               Page I of4
 1           B.~        On motion by the Government /( )on Court's own motion, in a case
 2                      allegedly involving:
 3                      On the further allegation by the Government of:
 4                1.() a serious risk that the defendant will flee.
 5                2.() a serious risk that the defendant will:
 6                   a.()obstruct or attempt to obstruct justice.
                     b.()threaten, injure, or intimidate a prospective witness or juror or
 s                         attempt to do so.
 9           C.      The Government()is/()is not entitled to a rebuttable presumption that no
10                   condition or combination of conditions will reasonably assure the defendant's
11                   appearance as required and the safety ofany person or the community.
12                                                       II.
13           A.() The Court finds that no condition or combination of conditions will
14                      reasonably assure:
15                1.() the appearance ofthe defendant as required.
16                  () and/or
l~                2.() the safety of any person or the community.
18       B.() The. Court finds that the defendant has not rebutted by sufficient
19                     evidence to the contrary the presumption provided by statute.
20                                                      ~.                                                I

21       The Court has considered:
22       A. the nature and circumstances of the offenses) charged, including whether the
23             offense is a crime of violence, a Federal crime of terrorism, or involves a minor
24             victim or a controlled substance,firearm, explosive, or destructive device;
25       B. the weight ofevidence against the defendant;
26       C. the history and characteristics ofthe defendant; and

27       D. the nature and seriousness ofthe danger to any person or to the community.

28

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(t))
     CR-94                                                                                   Page 2 of4
 1                                                      IV.
 2            The Court also has considered .all the evidence adduced at the hearing and the
 3            arguments and/or statements of counsel, and the Pretrial                 Services
 4            Reportlrecommendation.
 5                                                       V.
 6            The Court bases the foregoing findings) on the following:
              A. O     As to flight risk:
 s                     ❑ Lack of bail resources
 9                     ❑ Refusal to interview with Pretrial Services
10                     ❑ No stable residence or employment
11                     ❑ Previous failure to appear or violations or probation, parole, or
12                         release
13                     ❑ Ties to foreign countries
14                     ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15~                    u
16

Z7

18        B.() As to danger:
19                    o Nature ofprevious criminal convictions
20                    ❑ Allegations in present charging document
21                    ❑ Substance abuse
22                    ❑ Already in custody on state or federal offense
23                    ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
24

25

26

27        C.~~'~      Defendant submitted to detention

m

                                ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
      CR-94                                                                            Page 3 of4
  1                                                    VI.
 2            A.() The Court finds that a serious risk exists that the defendant will:
 3                  1.()obstruct or attempt to obstructjustice.
  4                 2.()attempt to/( )threaten, injure or intimidate a witness or juror.
 5            B. The Court bases the foregoing findings)on the following:
 6

 7

 8

 9

.10

11                                                    VII.
12            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
13        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
14              of the Attorney General for confinement in a corrections facility separate, to
15              the extent practicable, from persons awaiting or serving sentences or being
16              held in custody pending appeal.
17        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
18              opportunity for private consultation with counsel.
19        D. IT IS FURTHER ORDERED that, on order of a Court ofthe United_ States or
20              on request of any attorney for the Government, the person in charge of the
21              corrections facility in which the defendant is confined deliver the defendant
22              to a United States marshal for the purpose of an appearance in connection
23              with a court proceeding.
24    DATED: ~ ~~ 2U%

25

26                                                  ALEXANDER F. MacKINNON
                                                    UNITED STATES MAGISTRATE JUDGE
27

28

                               ORDER OF DETENTION AFTER HEARIING(18 U.S.C.§3142[i))
      CR-94                                                                           Page 4 of4
